     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 1 of 20




   IN THE DISTRICT COURT OF THE UNITED STATES

                   for the Western District of New York
                                  ____________________

                                                   JULY 2020 GRAND JURY
                                                   (Impaneled July 31, 2020)

THE UNITED STATES OF AMERICA                       INDICTMENT

       -vs-                                        Violations:
                                                   Title 18, United States Code,
LARRY D. JORDAN II                                 Sections 1349, 1344, and 1957
                                                   (5 Counts and 4 Forfeiture Allegations)
(Counts 1, 2, and 5) and
SUTUKH EL a/k/a Curtis Jordan
a/k/a Hugo Hurt a/k/a Hugo Hermes
Hurtington
(Counts 1 - 5)


                                    INTRODUCTION

                              The Grand Jury Charges That:

      At all times relevant to this Indictment:

      The Defendants

      1.      Defendant LARRY D. JORDAN II (“JORDAN”) was a resident of Lancaster,

New York.



      2.      Defendant SUTUKH EL a/k/a Curtis Jordan a/k/a Hugo Hurt a/k/a Hugo

Hermes Hurtington (“SUTUKH EL”) was a resident of Buffalo, New York.



      3.      JORDAN and SUTUKH EL were brothers.
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 2 of 20




       Related Entities

       4.       5 Stems L.L.C. was a limited liability company that was incorporated in

Indiana on or about June 18, 2013. JORDAN was listed as the registered agent.



       5.       5 Stems Inc was a cell tower installation and network maintenance corporation

that was incorporated in Wyoming on or about February 21, 2019. JORDAN was listed as

the registered agent.



       6.       5 Stems of Kentucky, L.L.C. was a limited liability company that was

incorporated in Kentucky on or about March 14, 2014. The company dissolved on or about

September 12, 2015, and was reinstated on or about May 12, 2020. The application for

reinstatement was signed by JORDAN on or about April 24, 2020. JORDAN was listed as

the registered agent.



       7.       FLE LLC was a music and entertainment limited liability company that was

incorporated in New York on or about April 3, 2014. SUTUKH EL was listed as the

registered agent.



       8.       HHDonDeck was a corporation that was incorporated in Wyoming on or

about December 2, 2019. On or about April 1, 2020, HHDonDeck was administratively

dissolved because it did not have a registered agent.      SUTUKH EL was listed as the

incorporator.




                                              2
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 3 of 20




       9.     Standard Ascension Towers Group Corp. (“Standard Ascension”) was a

corporation that was incorporated in New York on or about December 8, 2015. “Sir Larry

Jordan” was listed as the registered agent.



       The Small Business Administration

       10.    The United States Small Business Administration (“SBA”) was an executive-

branch agency of the United States government that provided support to entrepreneurs and

small businesses. The mission of the SBA was to maintain and strengthen the nation’s

economy by enabling the establishment and viability of small businesses and by assisting in

the economic recovery of communities after disasters.



       The Paycheck Protection Program

       11.    The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was a

federal law enacted in March 2020 that was designed to provide emergency financial

assistance to the millions of Americans who are suffering the economic effects caused by the

COVID-19 pandemic.        One source of relief provided by the CARES Act was the

authorization of forgivable loans to small businesses for job retention and certain other

expenses, through a program referred to as the Paycheck Protection Program (“PPP”).



       12.    To obtain a PPP loan, a qualifying business was required to submit a PPP loan

Application (SBA Form 2483). The loan application required that it be signed by an

authorized representative of the business. The loan application also required the business

(through its authorized representative) to acknowledge the program rules and make certain



                                              3
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 4 of 20




affirmative certifications in order to be eligible to obtain the PPP loan. In the PPP loan

application, the small business (through its authorized representative) was required to state,

among other things, its: (a) average monthly payroll expenses; and (b) number of employees.

These figures were used to calculate the amount of money the small business was eligible to

receive under the PPP. In addition, businesses applying for a PPP loan were sometimes

required to provide documentation showing their payroll expenses.



       13.    A PPP loan application was processed by a participating lender. If a PPP loan

application was approved, the participating lender funded the PPP loan using its own monies,

which were 100 percent guaranteed by the SBA. Data from the application, including

information about the borrower, the total amount of the loan, and the listed number of

employees, was transmitted by the lender to the SBA in the course of processing the loan.



       14.    PPP loan proceeds were required to be used on certain permissible expenses,

including payroll costs, mortgage interest, rent, and utilities. Under the applicable PPP rules

and guidance, the interest and principal on the PPP loan were eligible for forgiveness if the

business spent the loan proceeds on these expense items within a designated period of time

and used a certain portion of the loan towards payroll expenses.



       Relevant Lending Institutions and Other Financial Institutions

       15.    Evolve Bank & Trust (“Evolve”) was a federally insured financial institution

based in Tennessee. Evolve was authorized by the SBA to participate as a PPP lender to

small businesses. Evolve approved a PPP application submitted on behalf of 5 Stems Inc.




                                              4
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 5 of 20




       16.    Regions Financial Corporation (“Regions”) was a federally insured financial

institution based in Alabama.    Regions held the account into which PPP funds were

transferred after Evolve approved a PPP application submitted on behalf of 5 Stems Inc.



       17.    Bank of America, N.A (“Bank of America”) was a federally insured financial

institution based in North Carolina. Bank of America held accounts into which PPP funds

were transferred after Evolve approved a PPP application submitted on behalf of 5 Stems Inc.



       18.    Lendio was a financial technology company based in Utah.              Lendio

participated in the SBA’s PPP by, among other things, receiving PPP loan applications and

matching those PPP loan applications with potential SBA approved lenders.



       19.    TD Ameritrade was a brokerage firm that offered an electronic platform for

trading financial assets. TD Ameritrade was based in Nebraska. TD Ameritrade held an

account into which PPP funds were transferred after Evolve approved a PPP application

submitted on behalf of 5 Stems Inc.




                                             5
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 6 of 20




                                         COUNT 1

                   (Conspiracy to Commit Wire Fraud and Bank Fraud)

                          The Grand Jury Further Charges That:

       1.     The allegations of the Introduction of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.



       2.     Beginning in or around April 2020, the exact date being unknown to the Grand

Jury, and continuing to in or around September 2020, in the Western District of New York,

and elsewhere, the defendants, LARRY D. JORDAN II and SUTUKH EL a/k/a Curtis

Jordan a/k/a Hugo Hurt a/k/a Hugo Hermes Hurtington, did knowingly, willfully, and

unlawfully combine, conspire, and agree together and with others, known and unknown to

the Grand Jury, to:

       a.     devise and intend to devise a scheme and artifice to defraud financial
              institutions and the SBA and to obtain money and property from
              financial institutions and the SBA by means of materially false and
              fraudulent pretenses, representations, and promises, and for the
              purpose of executing such scheme and artifice, to transmit, and cause
              to be transmitted, by means of wire communication in interstate and
              foreign commerce, writings, signs, signals, pictures, and sounds, in
              violation of Title 18, United States Code, Section 1343; and

       b.     execute a scheme and artifice to defraud financial institutions and to
              obtain moneys, funds, credits, assets, securities, and other property
              owned by, and under the custody and control of, financial institutions
              by means of materially false and fraudulent pretenses, representations,
              and promises, in violation of Title 18, United States Code, Section
              1344.




                                              6
         Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 7 of 20




     OVERVIEW OF THE CONSPIRACY AND THE SCHEME TO DEFRAUD

         3.    Beginning in or around April 2020, and continuing until in or around

September 2020, the defendants conspired to execute, did execute, and attempted to execute,

a scheme and artifice to defraud financial institutions and the SBA in connection with PPP

loans.



         4.    As part of both the conspiracy and the scheme, the defendants submitted, and

caused to be submitted, eight false and fraudulent PPP loan applications in the names of

certain entities, as specified in the chart below, to Evolve and Lendio. One of the eight PPP

loan applications was approved, based on materially false and fraudulent pretenses,

representations, and promises. As a result of those materially false and fraudulent pretenses,

representations, and promises, a PPP loan in the amount of approximately $605,200 was

subsequently funded.



                                                 Business     Approximate
 Application       Business       Lender       Representative Loan Amount          Funded
  Number            Name                            on           Sought
                                                Application

         1       5 Stems Inc       Evolve          JORDAN          $605,333          No


         2       5 Stems Inc       Evolve          JORDAN          $605,333          Yes


                  5 Stems of
         3        Kentucky,        Lendio          JORDAN          $4,978,700        No
                    L.L.C.


         4         5 Stems         Evolve         SUTUKH EL        $425,416          No
                   L.L.C.


                                              7
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 8 of 20




                                                 Business     Approximate
 Application       Business        Lender      Representative Loan Amount            Funded
  Number            Name                            on           Sought
                                                Application

      5            5 Stems         Lendio         SUTUKH EL         $425,400          No
                   L.L.C.


      6           FLE LLC          Lendio          JORDAN           $185,000          No


      7         HHDonDeck          Lendio         SUTUKH EL         $81,900           No


      8           Standard         Lendio          JORDAN           $287,100          No
                  Ascension




                             PURPOSE OF THE CONSPIRACY

       5.      It was the purpose of the both the conspiracy and the scheme for the defendants

to unjustly enrich themselves and their businesses by fraudulently obtaining PPP loans by

means of materially false and fraudulent pretenses, representations, and promises.



                    MANNER AND MEANS OF THE CONSPIRACY

       6.      Beginning in or around April 2020, and continuing through in or around

September 2020, the defendants submitted, and caused to be submitted, eight fraudulent PPP

loan applications (collectively, the “PPP Loan Applications”). In support of the PPP Loan

Applications, the defendants submitted, and caused to be submitted, materially false and

fraudulent documentation purporting to substantiate the monthly payroll expenses and

employee count reported in each of the PPP Loan Applications.                 This supporting

documentation included false and fraudulent financial documents such as Internal Revenue


                                              8
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 9 of 20




Services (“IRS”) forms, in which purported payroll expenses and the number of employees

were fabricated and inflated.      The defendants also falsely certified on the PPP Loan

Applications that the PPP loan funds would be used to retain workers and cover payroll

expenses, and to make mortgage interest payments, lease payments, and/or utility payments.

In fact, however, the defendants intended to, and did in fact, use the funds largely for their

own personal enrichment.



       7.       In furtherance of both the conspiracy and the scheme, the defendants inflated

the 2019 average monthly payroll and the number of employees on the PPP Loan

Applications.



       8.       In furtherance of the both the conspiracy and scheme, the defendants

submitted, and caused to be submitted, purported IRS Form 940s and IRS Form 941s in

support of six of the PPP Loan Applications. The IRS Form 940s and IRS Form 941s

submitted in support of those six applications were false and fraudulent.



       9.       In furtherance of both the conspiracy and the scheme, the defendants

submitted, and caused to be submitted, false and fraudulent payroll registers in support of the

PPP Loan Applications.



       10.      As part of the conspiracy and in furtherance of the conspiracy, the defendants

communicated over text message about some of the fraudulent PPP Loan Applications.

       a.       On or about April 28, 2020, JORDAN sent a text message to SUTUKH
                EL. The text included a screenshot of an email from Evolve, which


                                               9
Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 10 of 20




       stated, in part, “We are pleased to inform you that your Paycheck
       Protection Program Loan has been approved.” SUTUKH EL and
       JORDAN then exchanged the following text messages:

       SUTUKH EL:          What company is that for

       JORDAN:             465k

       JORDAN:             5 stems

       SUTUKH EL:          We LiTT.

       SUTUKH EL:          Super LiTT.

 b.    On or about April 28, 2020, JORDAN sent another text message to
       SUTUKH EL. The text included a screenshot of an email from another
       lender, which stated, in part, “Congratulations! Yes, we received an
       SBA authorization for 5 Stems, LLC. Someone from our closing
       department will follow up with you with a closing checklist.” SUTUKH
       EL and JORDAN then exchanged the following text messages:

       SUTUKH EL:          That the same one?

       SUTUKH EL:          456k

       JORDAN:             No 5 stems of Kentucky

       SUTUKH EL:          Ohhhhhhh!!

       SUTUKH EL:          Huh Mannnnn!!!

       SUTUKH EL:          I know I cant get my truck painted Now!

       JORDAN:             Bro we are good

       SUTUKH EL:          Good Good!

       JORDAN:             Its over

       SUTUKH EL:          Mannnnn We really bout to take over the world

       JORDAN:             This isn’t even SAT

       JORDAN:             I know!

 *     *     *      *      *      *        *     *    *


                                      10
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 11 of 20




             SUTUKH EL:            Wow, we like Fake Rich

             SUTUKH EL:            I gotta get Rich Rich. we got the tools Now

      c.     On or about April 28, 2020, JORDAN and SUTUKH EL also
             exchanged text messages about whether they would pay back a PPP
             loan.

             JORDAN:               We don’t even have to start paying back for 2 years

             JORDAN:               Or just show what they ask us to show

             SUTUKH EL liked the message: “Or just show what they ask us to show”

             SUTUKH EL:            We’ll be in the billions by then anyway

             SUTUKH EL:            But definitely show what needs to be shown and write
                                   that shit off!

      11.    In furtherance of both the conspiracy and the scheme, the defendants

fraudulently obtained approximately $605,200 in PPP loan proceeds from Evolve and used

those funds for personal enrichment.

      a.     On or about April 22, 2020, Application 2 (in the name of 5 Stems Inc)
             was approved and Evolve funded the loan in the amount of
             approximately $605,200. That same day, JORDAN authorized the
             transfer of approximately $605,200 in PPP loan funds to a bank account
             in the name of 5 Stems Inc at Regions.

      b.     After the PPP loan funds were deposited into the 5 Stems Inc account
             at Regions, the defendants transferred or directed the transfer of the loan
             proceeds to each other, or to entities controlled by the defendants,
             enabling them to enrich themselves from the loan proceeds.

      All in violation of Title 18, United States Code, Section 1349.




                                             11
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 12 of 20




                                          COUNT 2

                                        (Bank Fraud)

                           The Grand Jury Further Charges That:

        1.     The allegations of the Introduction of this Indictment and Count 1 are re-

alleged and incorporated by reference as though set forth herein.



        2.     In or around April 2020, the exact date being unknown to the Grand Jury, in

the Western District of New York, and elsewhere, the defendants, LARRY D. JORDAN II

and SUTUKH EL a/k/a Curtis Jordan a/k/a Hugo Hurt a/k/a Hugo Hermes Hurtington,

did knowingly execute, and attempt to execute, a scheme and artifice to obtain moneys, funds,

credits, assets, securities, and other property owned by, and under the custody and control of,

a financial institution, to wit, Evolve, by means of materially false and fraudulent pretenses,

representations, and promises.

        All in violation of Title 18, United States Code, Sections 1344(2) and 2.



                                       COUNTS 3 – 5

         (Engaging in Monetary Transactions with Criminally Derived Property)

                           The Grand Jury Further Charges That:

        1.     The allegations of the Introduction and Counts 1 and 2 of this Indictment are

re-alleged and incorporated by reference as though set forth herein.



        2.     On or about the dates set forth below, in the Western District of New York,

and elsewhere, the defendants, LARRY D. JORDAN II and SUTUKH EL a/k/a Curtis



                                              12
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 13 of 20




Jordan a/k/a Hugo Hurt a/k/a Hugo Hermes Hurtington, did knowingly, intentionally, and

unlawfully engage in, and attempt to engage in, monetary transactions, by, through, and to a

financial institution engaged in, and the activities of which affected, interstate and foreign

commerce, in criminally derived property of a value greater than $10,000, such property

having been derived from specified unlawful activity, that is, bank fraud, in violation of Title

18, United States Code, Section 1344(2), and that while engaging in, and attempting to engage

in, such monetary transactions, knew that the funds and monetary instruments involved in

the transactions constituted, and were derived from, proceeds obtained from a criminal

offense, such transactions consisting of the following and occurring on or about the below-

identified dates:


                                  Approximate                                       Approximate
  Count         Defendant(s)         Date              Financial Transaction          Amount


                                                 Wire transfer from account
                                                 ending in 8971 at Regions in
     3         SUTUKH EL          April 29, 2020 the name of 5 Stems Inc to            $14,348
                                                 Parkview Auto for the
                                                 purchase of a 2011
                                                 Chevrolet Silverado




                                                   Wire transfer from account
                                                   ending in 1512 at Bank of
     4         SUTUKH EL           May 1, 2020     America in the name of FLE          $50,000
                                                   LLC to an account ending in
                                                   3054 at TD Ameritrade in
                                                   the name of SUTUKH EL




                                              13
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 14 of 20




                                                    Teller transfer from account
                                                    ending in 1713 at Bank of
     5          JORDAN and         June 16, 2020    America in the name of            $20,000
                SUTUKH EL                           HHDonDeck to an account
                                                    ending in 6993 at Bank of
                                                    America in the name of
                                                    JORDAN


         All in violation of Title 18, United States Code, Sections 1957 and 2.



                           FIRST FORFEITURE ALLEGATION

                                     (Proceeds Forfeiture)

                                The Grand Jury Alleges That:

         1.    Upon conviction of one or both of the offenses set forth in Counts 1 and 2 of

this Indictment, the defendant, SUTUKH EL a/k/a Curtis Jordan a/k/a Hugo Hurt a/k/a

Hugo Hermes Hurtington, shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property,

real or personal, which constitutes or is derived from proceeds traceable to the offense. The

property to be forfeited includes, but is not limited to, the following:



         A. MONETARY SUM

         The approximate sum of $556,200 which sum of money is equal to the total amount

of proceeds obtained as a result of the offense for which the defendant, SUTUKH EL a/k/a

Curtis Jordan a/k/a Hugo Hurt a/k/a Hugo Hermes Hurtington is charged in Counts 1 and

2. In the event that the above sum is not available, then a money judgment for the same

amount will be entered against the defendant.



                                               14
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 15 of 20




       B.         BANK AND INVESTMENT ACCOUNTS

            i.    $283,774.12 in funds from bank account 0201308971 in the name of 5 Stems
                  Inc at Regions;

            ii.   $7,815.95 in funds from Bank of America account 483078011512 in the name
                  of FLE LLC at Bank of America;

        iii.      $138,811.24 in funds from account #488263054 in the name of TD
                  Ameritrade; and

        iv.       $4,428.14 in funds from bank account 483068671713 in the name of
                  Hhdondeck at Bank of America.



       C. VEHICLE

       i.         One (1) 2011 Chevrolet Silverado, VIN: 1GCRKSE30BZ457955, Titled and
                  Registered To Luther L. Jordan.

       If any of the property described above, as a result of any act or omission of the

defendant:

       1.         cannot be located upon the exercise of due diligence;
       2.         has been transferred or sold to, or deposited with, a third person;
       3.         has been placed beyond the jurisdiction of the Court;
       4.         has been substantially diminished in value; or
       5.         has been commingled with other property which cannot be divided without
                  difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 21, United

States Code, Section 853(p), and Title 28, United States Code, Section 2461(c).




                                                15
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 16 of 20




                          SECOND FORFEITURE ALLEGATION

                                     (Proceeds Forfeiture)

                            The Grand Jury Further Alleges That:

       1.        Upon conviction of one or both of the offenses set forth in Counts 1 and 2 of

this Indictment, the defendant, LARRY D. JORDAN II, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c), any property, real or personal, which constitutes or is derived from

proceeds traceable to the offense. The property to be forfeited includes, but is not limited to,

the following:


       A. MONETARY SUM

       The approximate sum of $49,000 which sum of money is equal to the total amount of

proceeds obtained as a result of the offenses for which the defendant, LARRY D. JORDAN

II, is charged in Counts 1 and 2. In the event that the above sum is not available, then a

money judgment for the same amount will be entered against the defendant.

       If any of the property described above, as a result of any act or omission of the

defendant:

       1.        cannot be located upon the exercise of due diligence;
       2.        has been transferred or sold to, or deposited with, a third person;
       3.        has been placed beyond the jurisdiction of the Court;
       4.        has been substantially diminished in value; or
       5.        has been commingled with other property which cannot be divided without
                 difficulty;




                                               16
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 17 of 20




the United States of America shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 21, United

States Code, Section 853(p), and Title 28, United States Code, Section 2461(c).




                          THIRD FORFEITURE ALLEGATION

                               (Money Laundering Forfeiture)

                           The Grand Jury Further Alleges That:

       1.      Upon conviction of one or more of the offenses set forth in Counts 3 through 5

of this Indictment, the defendant, SUTUKH EL a/k/a Curtis Jordan a/k/a Hugo Hurt a/k/a

Hugo Hermes Hurtington, shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 982(a)(1), the following property:


       A.      PROPERTY

       All right, title and interest in any and all property involved in violations of Title 18,

United States Code, Section 1957 for which the defendant is convicted, and all property

traceable to such property, including the following: 1) all property or other property traceable

to such property, that was the subject of each transaction, transmission or transfer in violation

of Section 1957; 2) all commissions, fees and other property constituting proceeds obtained

as a result of those violations; and 3) all property or other property traceable to such property,

used in any manner or part to commit or to facilitate the commission of those violations.




                                                17
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 18 of 20




       B.      MONETARY AMOUNT

       The sum of approximately $84,348 United States currency, which sum of money is

equal to the total amount of money involved in the money laundering offenses for which the

defendant, SUTUKH EL a/k/a Curtis Jordan a/k/a Hugo Hurt a/k/a Hugo Hermes

Hurtington, is charged. In the event that the above sum is not available, then a money

judgment for the same amount will be entered against the defendant.



       C.      SPECIFIC ASSETS

       The following specific assets which have been identified as property involved in a

money laundering transaction or transactions:

       BANK AND INVESTMENT ACCOUNTS:

     i.     $138,811.24 in funds from account #488263054 in the name of SUTUKH EL at
            TD Ameritrade.


       VEHICLE

       i.      One (1) 2011 Chevrolet Silverado, VIN: 1GCRKSE30BZ457955, Titled and
               Registered To Luther L. Jordan.

       If any of the property described above as being subject to forfeiture, as a result of any

act or omission of the defendant

       1.      cannot be located upon the exercise of due diligence;
       2.      has been transferred or sold to, or deposited with, a third person;
       3.      has been placed beyond the jurisdiction of the Court;
       4.      has been substantially diminished in value; or
       5.      has been commingled with other property which cannot be divided
               without difficulty;




                                              18
     Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 19 of 20




the United States of America shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

       All pursuant to Title 18, United States Code, Section 982(a)(1) and Title 21, United

States Code, Section 853(p).



                         FOURTH FORFEITURE ALLEGATION

                               (Money Laundering Forfeiture)

                           The Grand Jury Further Alleges That:

       1.      Upon conviction the offense set forth in Count 5 of this Indictment, the

defendant, LARRY D. JORDAN II, shall forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(a)(1), the following property:


       A.      PROPERTY

       All right, title and interest in any and all property involved in a violation of Title 18,

United States Code, Section 1957 for which the defendant is convicted, and all property

traceable to such property, including the following: 1) all property or other property traceable

to such property, that was the subject of each transaction, transmission or transfer in violation

of Section 1957; 2) all commissions, fees and other property constituting proceeds obtained

as a result of those violations; and 3) all property or other property traceable to such property,

used in any manner or part to commit or to facilitate the commission of those violations.


       B.      MONETARY AMOUNT

       The sum of approximately $20,000 United States currency, which sum of money is

equal to the total amount of money involved in the money laundering offense for which the



                                                19
      Case 1:21-cr-00009-JLS-HKS Document 36 Filed 01/27/21 Page 20 of 20




defendant, LARRY D. JORDAN II is charged. In the event that the above sum is not

available, then a money judgment for the same amount will be entered against the defendant.



       If any of the property described above as being subject to forfeiture, as a result of any

act or omission of the defendant

       1.     cannot be located upon the exercise of due diligence;
       2.     has been transferred or sold to, or deposited with, a third person;
       3.     has been placed beyond the jurisdiction of the Court;
       4.     has been substantially diminished in value; or
       5.     has been commingled with other property which cannot be divided
              without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

       All pursuant to Title 18, United States Code, Section 982(a)(1), and Title 21, United

States Code, Section 853(p).

       DATED: Buffalo, New York, January 27, 2021.

       JAMES P. KENNEDY, JR.                               DANIEL S. KAHN
       United States Attorney                              Acting Chief, Fraud Section


BY:    S/CHARLES M. KRULY                            BY:   S/DELLA G. SENTILLES
       Assistant United States Attorney                    Trial Attorney
       United States Attorney’s Office                     Criminal Division, Fraud Section
       Western District of New York                        U.S. Department of Justice
       138 Delaware Avenue                                 1400 New York Avenue, N.W.
       Buffalo, New York 14202                             Washington, D.C. 20005
       716-843-5838                                        202-445-8793
       Charles.Kruly@usdoj.gov                             Della.Sentilles@usdoj.gov

A TRUE BILL:

S/FOREPERSON




                                                20
